 Case 18-32683            Doc 19       Filed 01/24/19 Entered 01/24/19 13:59:08                           Desc Main
                                          Document Page 1 of 1
   UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION



RE: ARLICIA BONNER                                        ) Case No. 18 B 32683
                                                          )
                                               Debtor     )Chapter 13
                                                          )
                                                          ) Judge: DONALD R CASSLING


                                                NOTICE OF MOTION

   ARLICIA BONNER                                                      DAVID M SIEGEL
                                                                       via Clerk's ECF noticing procedures
   PO BOX 723
   HILLSIDE, IL 60162

   Please take notice that on January 31, 2019 at 10:00 am my designee or I will appear before the Honorable
   Judge DONALD R CASSLING at 219 South Dearborn Courtroom 619, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on January 24,
   2019.

                                                                               /s/ Tom Vaughn

               TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On November 21, 2018 the debtor filed a petition under Chapter 13 of Title 11 U.S.C.

   2. Pursuant to 11 U.S.C. § 1326 (a), "Unless the court orders otherwise, the debtor shall commence
      making payments not later than 30 days after the date of filing of the plan or the order for relief,
      whichever is earlier..."

   3. That the debtor has failed to make timely payments to the Chapter 13 Trustee.

   Monthly payment        $400.00        Arrears     $615.38              Last date paid     12/27/2018




   WHEREFORE, the Trustee prays that this case be dismissed pursuant to § 1307 (c) (4) for failure by the
   debtor to commence making timely payments pursuant to § 1326 (a) (1).




   TOM VAUGHN                                                                  Respectfully submitted,
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850                                             /s/ Tom Vaughn
   Chicago, IL 60603
   (312) 294-5900
